Title: To Alexander Hamilton from Thomas Porter, 14 March 1800
From: Porter, Thomas
To: Hamilton, Alexander


          
            Sir,
            Bennington State Vermont March 14th. 1800
          
          I received yours this day dat’d the 20 Febr’y 1800, I arriv’d at this place on the 10 of Jan’y last & with difficulty. I have learnt Since that at which time I ought of Informed you my arrivel &c my being a young officer and unacquaintd. with the Business did not now  that It was necessary, which I hope you pardon.
          I am much pleas’d. my Commanding officers & Particular with Majr. Buell who has treat’d me with the greatest friendship &c—
          If I have neglectd. any part of my duty It was for the want of Information and I am Sorry for it but flatter myself that I will soon require it &c
          I am Sir, with respect your most Obedent & most Humble Sar’t
          
            Thomas Porter
          
        